Citation Nr: 0500177	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 14, 
1992 for the grant of service connection for migraine 
headaches.

2.  Entitlement to an effective date prior to December 14, 
1992 for the grant of service connection for a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

Initially, the veteran requested a hearing before a Veterans 
Law Judge at the RO.  However, the request for a hearing was 
later withdrawn in January 2003.  


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for mood swings was received on June 17, 1991.

2.  The November 1991 notice letter did not address the issue 
of service connection for mood swings.

3.  The veteran's initial claim of entitlement to service 
connection for migraine headaches was received on September 
23, 1988.

4.  The veteran did not receive the February 1992 statement 
of the case which addressed both the mood disorder and 
migraine headache disorders and it was re-mailed in November 
1992.  Therefore, the veteran had 60 days from the date of 
the re-mailed Statement of the Case to file an appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 17, 1991, for 
an award of service connection for mood swings have been met.  
38 U.S.C.A. §§ 5101(a), 5103(A), 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.400 (2004).

2.  The criteria for an effective date of September 23, 1988, 
for an award of service connection for migraine headaches 
have been met.  38 U.S.C.A. §§ 5101(a), 5103(A), 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, or some 
person acting as next friend of a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

In June 2001, the RO granted the claim of service connection 
for migraines, and made the award effective as of December 
14, 1992.  The RO determined that December 14, 1992 was the 
date of the claim that resulted in the appeal.  By rating 
action of November 2001, service connection was established 
for a mood disorder as secondary to service-connected Grave's 
disease, effective December 14, 1992.  The RO stated that 
December 14, 1992 was the date of the reopened claim.  
However, based on the discussion below, the Board finds that 
the veteran is entitled to an effective date prior to 
December 14, 1992 for migraine headaches and mood swings.

The service medical records reveal the veteran's complaints 
of anxiety.  VA treatment records reflect the veteran's 
psychiatric complaints.  Her complaints were initially noted 
in 1983 and specific complaints of mood swings appear in 
records dated in 1989.  

On June 8, 1983, VA received a claim for an increased rating 
for service-connected Grave's disease wherein she generally 
referred to mood changes as part of her Grave's disease.  
However, the veteran did not raise the issue of entitlement 
to service connection for mood changes as secondary to her 
service-connected Grave's disease until a statement received 
by VA on June 17, 1991.  Thus, the Board finds that the June 
1983 statement was not a claim for service connection for 
mood swings as it did not identify the benefit sought other 
than an increased rating for Grave's disease.  In contrast, 
the June 1991 statement indicates that the mood swings is a 
separate disorder and is related to the service-connected 
Grave's disease.  Thus, the Board finds that the June 1991 
statement met the requirements for a claim for service 
connection for mood swings.

The RO denied the claim in November 1991, but the notice 
letter did not include the issue of service connection for 
mood swings.  Thus, the November 1991 decision was not final.  
The matter was addressed and notices given in a February 1992 
statement of the case.  However, the veteran did not receive 
the February 1992 statement of the case and it was re-mailed 
in November 1992.  Therefore, the Board finds that the 
February 1992 statement of the case, that was re-sent in 
November 1992, serves as the required notice of the adverse 
decision.  See 19.25.  As such, the veteran had 60 days from 
the date of the re-mailed Statement of the Case to file an 
appeal.  On December 14, 1992, VA received a statement from 
the veteran regarding medical records and requesting a 
Supplemental Statement of the Case on the "pending claims."  
The Board finds that this is evidence that the veteran 
continued to pursue her claims.  Further, the statement can 
be construed as a notice of disagreement on the issue of mood 
swings.  

An August 1987 VA hospitalization report shows that the 
veteran was referred to a neurology clinic for further 
evaluation and treatment of potential migraine headaches.  
The veteran initially claimed headaches as secondary to 
Grave's disease in a statement filed on September 23, 1988.  
A diagnosis of migraine headaches associated with 
hypertension was made when the veteran was afforded a VA 
examination in November 1988.  

The RO initially denied the claim of service connection for 
migraine headaches in April 1989, but the notice failed to 
address migraine headaches.  Therefore, the veteran was never 
properly notified of the adverse determination and advised of 
her procedural and appellate rights.  See 38 C.F.R. § 19.25.  
The decision was not final with respect to migraine 
headaches.  See 38 U.S.C.A. § 7105.  The veteran submitted 
another statement referring to her claim for migraines in 
June 1991, and the RO denied the claim in November 1991.  The 
veteran appealed the decision.  The statement of the case was 
issued in February 1992, but was resent to the veteran in 
November 1992 when it was noted that she had not received the 
document.  As such, the veteran had 60 days from the date of 
the re-mailed Statement of the Case to file an appeal.

On December 14, 1992, VA received a statement from the 
veteran and her representative regarding medical records that 
needed to be obtained for pending claims.  Follow-up 
correspondence, and a request for a supplemental statement of 
the case regarding a "pending claim" were submitted in 
January 1993.  The Board finds that this is evidence that the 
veteran continued to pursue her claims.  Further, the 
statement can be construed as a substantive appeal on the 
issue of migraines and a notice of disagreement on the issue 
of mood swings.  

The veteran's DD Form 214 shows a separation date of 
September 1980.  A review of the file does not reveal any 
claims for mood swings and migraines during the one-year 
period after the veteran's separation from service.  The 
first claim for mood changes was filed in June 1991, and the 
initial claim for headaches was filed in September 1988.  
Therefore, the effective dates for mood swings and migraines 
are not the day after the veteran's separation from service.

Based on the discussion above, the Board finds that the 
proper effective date for the grant of service connection for 
mood swings is June 17, 1991, and that the proper effective 
date for service connection for migraines is September 23, 
1988.  As noted, the veteran did refer to mood swings in 
connection with an increased rating claim initiated in 1983, 
but she made a specific claim of entitlement to service 
connection for mood swings in her statement received on June 
17, 1991.  Therefore, these are the dates that each claim was 
initially received.  As discussed, the evidence also shows 
that the ongoing correspondence in connection with both 
claims demonstrates that the veteran continually pursued her 
claims since the initial dates of filing.  

Based on the above discussion, the effective date of the 
grant of service connection for migraine headaches is 
September 23 1988, and the effective date of the grant of 
service connection for mood swings is June 17, 1991.  
Therefore, the appeal is granted.


ORDER

An effective date of June 17, 1991 for the grant of service 
connection for mood swings is granted subject to the laws and 
regulations governing the award of monetary benefits.

An effective date of September 23, 1988 for the grant of 
service connection for migraines is granted subject to the 
laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


